Superserve Ltd
Master Acquisition Agreement
20th August 2010
 
MASTER ACQUISITION AGREEMENT
 
in respect of Special Purpose Vehicles (SPV)
 
in the field of Photovoltaic Plants Projects in Greece

 
By and between

 
Superserve Ltd.

 
and

 
PRIME SUN POWER Inc.

 
Draft – 20th August 2010
 
 

--------------------------------------------------------------------------------

 
 
Superserve Ltd
Master Acquisition Agreement
20th August 2010
 
THIS MASTER ACQUISITION AGREEMENT (the “Agreement”) is made on 19th of August
2010, in Athens
 
BY AND BETWEEN
 
Superserve Ltd., a limited trading company, with registered office in Krinon 16,
3110 Limassol, Cyprus, registered with the Register of Enterprises of Cyprus
under the law of companies under the Chapter 113, with share capital fully
paid-in, represented by George koukouzelis in his/her capacity as ultimate
beneficiary pursuant to the power of attorney dated 17th August 2010 a copy of
which is attached hereto (“GNK” or the “Seller”)
 
AND
 
PRIME SUN POWER Inc., a US company, with registered office in Nevada represented
by Olivier de Vergnies, in his capacity as Chief Executive Officer, hereto
(“PSP” or the “Purchaser”);
 
the Seller and the Purchaser are herein collectively referred to also as the
“Parties” and individually as a “Party”;
 
RECITALS
 
(A)
The Parties operate in the field of renewable energies and, in particular, are
engaged in the application process, development, construction and operation of
photovoltaic plants;

 
(B)
The seller’s company was created in 2008 by George koukouzelis as the ultimate
beneficial owner) and is active in the rendering of consulting services in the
following business sectors:

 
 
  i.
Renewable energy
     

 
 ii.
Restructuring & turnaround management
     

 
iii.
M&A

 
(C)
The Seller holds the entire capital (the “Participations”) of the special
purpose vehicles, as better described herein and in Annex 1 to the present
Agreement (individually referred to also as the “SPV” and together the “SPVs”);
the exact number of SPVs will be defined during the application process and will
be approved by the buyer.

 
(D)
The Purchaser has a global objective to develop 25Mw in Greece. The Purchaser
has the intention, upon sufficient financing, to acquire and/or to apply for up
to 5 Mw from the Seller in 2010 for implementation in 2011. The total number of
MW in 2011 can be increased for an additional 20 Mw upon the market conditions
and sufficient financing capacity to be confirmed in due course by the Purchaser
and the Financing Institution.

 
(E)
Each of the named SPVs fully owns 100% of the rights, title and interest in
solar power  plants having an aggregate nominal output power of a first set 10
projects for 5 Mw (individually referred to, if not otherwise defined, as the
“Plant ” and together as the “Plants ”), in the territory of Greece, in the
Thessaly Region, in Larissa and Karditsa areas. Final location and technical
specifications of each Plant will be provided in due course. Annex 2 will be
completed after reserving the plots with the landlords.

 
(F)
The scope of services of the Seller will notably encompasses all necessary
actions related to the application of the connection to the Greek Power
Corporation (PPC) and the execution of the relevant connection agreements with
the PPC for the connection to the Greek power grid.

 
(G)
The Seller has obtained, or is in the process of obtaining, all the
Authorisations (as defined below) necessary for the construction and operation
of the Plants, including the permits necessary for the Grid connection;

 
 

--------------------------------------------------------------------------------

 
 
Superserve Ltd
Master Acquisition Agreement
20th August 2010
 
 (H)
The Purchaser wishes to purchase and the Seller wishes to sell all the
Participations relevant to each SPV according to the terms and conditions set
forth by this Agreement (the “Transaction”).

 
Now, therefore, on the basis of the foregoing recitals,
 
THE PARTIES HEREBY AGREED AS FOLLOWS
 
1.
Recitals, Annexes, Exhibits, entire agreement and definitions

 
1.1
The Recitals, Annexes and Exhibits are an integral and essential part of this
Agreement.

 
1.2
This Agreement replaces all understandings and arrangements previously agreed
between:

 
 
(a)
the Parties; and

 
 
(b)
between any Party and any other person;

 
relating to the matters contained in this Agreement and/or the Transaction and
all of such previous understandings and arrangements shall cease to be
enforceable with effect from the date on which this Agreement is signed and
executed.
 
1.3
In addition to the terms and expressions defined by other clauses or provisions
of this Agreement, the following listed terms and expressions shall have the
meaning indicated when used in this Agreement, it being agreed that the same
meaning shall apply either in the singular or in the plural.

 
“Affiliate”: means, with respect to any person, any other person directly or
indirectly controlling, directly or indirectly controlled by or under direct or
indirect common control with, such person, where "control" means (a) in the case
of a corporation, ownership of shares having 50 percent or more of the voting
power or value of all the outstanding shares of capital stock of the
corporation, and (b) in the case of a non-incorporated organization, ownership
of 50 percent or more of the capital or profits interest in the organization.
 
“Agreement” means this Master Acquisition Agreement including, without
limitation, its Recitals, Annexes and Exhibits.
 
“Applicable Laws and Regulations”: means all national, regional and local laws,
statutes, codes, acts, ordinances, orders, judgments, decrees, injunctions,
rules, regulations, permits, licenses, authorizations, directions and
requirements of all governments, governmental and in general public Authorities
having jurisdiction over the Plants or any of the activities and transactions
contemplated by this Agreement.
 
“Authorizations” means all authorisations, licences, certifications, permits,
approvals, “nulla osta”, consents and rights of any kind whatsoever which are
necessary and/or required for the development, construction, maintenance and
operation of the Plants and which have been issued by the relevant authorities
(as the case may be);
 
“Authorization Date”: means, with respect to each Plant, the date that falls 30
(thirty) days after the submission of the relevant permits, complete of all
required documentation, permits and consents requested for its perfection,
provided that by the aforesaid 30 (thirty) days period, the relevant permit has
not been challenged before the competent courts or has not been revoked by the
competent authorities and no objections, remarks or additional documentation or
information have been made or requested by any competent authority or third
party against such permit. In the event any remarks or requests of additional
documents or information are raised, all necessary actions have been taken in
order to overcome such remarks or fulfil such requests and 30 (thirty) days (or
the different period required by Applicable Laws and Regulations) after such
actions have passed without the relevant Municipality or any other relevant
Authority raising any further remarks or requests of additional documents or
information;


 

--------------------------------------------------------------------------------

 
 
Superserve Ltd
Master Acquisition Agreement
20th August 2010
 
“Business Day”: means any calendar day on which the banks are open for banking
business in Greece other than Saturdays and Sundays;
 
“Closing” means the date of execution of the notarial deed of transfer of the
Participations by the Seller to the Purchaser and the Seller shall pay the
Purchase Price according to clauses 3.1 (ii) and 3.2 of the present Agreement;
 
"Closing Date" shall mean any date before the 20th Business Day following the
date on which the conditions precedent set out in this agreement. (Conditions
precedent) below have been satisfied or any other date agreed in writing between
the Parties;
 
“Confidential Information”: means any confidential information including
(without limitation) all documents, deeds, studies, data, information, reports,
know-how, processes and recipes however relating to, or connected with, the
business and affairs of the Purchaser or the Seller, as the case may be.
 
“Consideration”: means the price to be paid by the Purchaser for the sale of the
Participations as determined in Clause 3 below.
 
“Due Diligence”: means the legal, tax, financial and technical due diligence
investigation carried out by the Purchaser, according to the terms set forth by
following clause 2.3 of the present Agreement,  directly or through its
consultants and advisors, on each of the SPVs and on each of the Plants;
 
“Execution Date” means the date of the execution of this Agreement.
 
“Financial Close Date” means the date on which each relevant Plant has been
Fully Permitted and Connected.
 
“Fully Permitted and Connected” means a Plant for which:
 
 
(a)
Authorizations have been or will be definitively and legally obtained.  

 
 
(b)
all required Land Rights have been or will be definitively and legally obtained
or granted, are duly registered in public registries (together with the relevant
Land Lease Agreements) and fully enforceable against any third party, so that
the applicant has the unrestricted availability of the relevant land in
accordance with the provisions of the Applicable Laws and Regulations for the
full validity of the permits/licenses, as the case may be, and there are no
encumbrances over such lands, all the above as resulting from a notarial 20-year
report (“Notarial Report”); it being understood that at Closing, the Seller
shall deliver an update of the Notarial Report dated not earlier than 10 days
from the Closing, if not attached to the relevant final and definitive Land
Lease Agreements;

 
 
(c)
the connection rights have been or will be definitively and legally obtained or
granted so that (i) all Permits and authorisations to construct the relevant
Plant and connect the relevant Plant to the Grid have been or will be duly
obtained (including, without limitation, the permits possibly required for the
realisation of all civil works necessary for the construction and connection to
the Grid of an authorised Plant and (ii) the final detailed connection project
proposed by the competent Grid Operator has been accepted;

 
 

--------------------------------------------------------------------------------

 
 
Superserve Ltd
Master Acquisition Agreement
20th August 2010
 
 
(d)
in general, all rights necessary or connected to the Plants realization and
operation, have been definitively and legally obtained or granted, are duly
registered in public registries, where applicable, and are fully enforceable
against any third party;

 
 
(e)
all civil, engineering and electrical works necessary for the construction of
the Plant, its connection to the Grid and its operation have been carried out
and completed in compliance with Applicable Laws and Regulations and any
prescription provided for in the permits/licenses, relevant to each Plant in
order for such Plant to lawfully start its commercial operation and obtain the
Incentives;

 
 
(f)
the Plant  has been or will be connected to the Grid, as resulting from the
interconnection report delivered to the relevant SPV’s by the competent Grid
Operator (and is, therefore, eligible for the Incentives) and is producing and
feeding electricity into the Grid.

 
“Grid” means the transmission or distribution grid, as the case may be, to which
a Plant is to be connected.
 
“Grid Operator” means the entity that, from time to time, is in charge with the
operation of the Grid.
 
“GCC”: means the Greek Civil Code.
 
“Incentives” means the incentives, grants and aids for solar energy plants
available from time to time under Applicable Laws and Regulations.
 
“Land Lease Agreement” means each of the land agreements executed by each SPV
with the relevant landowner(s) providing for such landowner(s)’ obligations to
grant, inter alia, the building lease rights, easement and passage over the
relevant land interested by the Projects;
 
“Land Rights” means, as the case may be, the ownership, the co-ownership, and/or
any rights, including, any easement rights necessary to use and build the Plant
and the Plant evacuation line, and pie-crust leases, all existing, legally valid
and binding, duly registered in public registries and enforceable against any
third party, and including the possession of such rights, free from any liens
necessary for the unrestricted and undisturbed use, construction and operation
of each Plant (and allowing the Buyer to maintain ownership of the Plant and
relevant facilities) on the relevant lands for a period of time of at least
20  (Twenty) years, with the right for the relevant SPV to extend such term of 5
(Five) years for two times or, alternatively, once for 10 (Ten) additional
years, unless otherwise agreed in writing between the Buyer and the Seller;
 
 
“Plant“means each solar plant owned by each of the SPVs, as described in the
present Agreement;

 
 
“Property” means the movable and immovable asset(s), properties and related
rights (including rights over the land where each Plant has to be built) held
and owned by each SPV.

 
 
“Purchaser Price” is equal to Euro amount that the Purchaser shall pay to the
Seller against the transfer of all the Participations;

 
 
“SPV Price” means the price that the Buyer shall pay to the Seller for each SPV
Participation, which will be equal to the amount set forth under following
clause 3 of the present Agreement;

 
 
“Participations” means the interest participation that the Seller holds in each
of the SPVs.

 
 

--------------------------------------------------------------------------------

 


Superserve Ltd
Master Acquisition Agreement
20th August 2010
 
 “Taxes”: means collectively corporation tax, advance corporation tax, income
tax (including income tax or amounts on account of income tax required to be
deducted or withheld from or accounted for in respect of any payment), capital
gains tax, development land tax, inheritance tax, value added tax, capital duty,
stamp duty, duties of customs and excise, all taxes, duties or charges replaced
by or replacing any of them or their equivalent to which any of the Parties is
subject, together with all penalties, charges and interest relating to any of
the foregoing or to any late or incorrect return in respect of any of them.
 
2.
Sale and purchase of the Participation

 
2.1
Subject to, and in accordance with, the other terms and conditions set forth in
this Agreement, the Seller sells to the Purchaser and the Purchaser purchases
from the Seller each SPV Participation for the Consideration indicated under
following clause 3 of the present Agreement.

 
2.2
Each SPV Participation is transferred to the Purchaser entirely clear of and
free from all claims, liens, pledges, charges, equities, encumbrances, options,
burdens, securities and adverse rights of any description, including pre-emption
rights, other than any burden connected with each SPV commercial operations or
with the realization of the Plant owned by each SPV, any taxes, debts or other
liabilities due or matured for each Plant becoming Full Permitted and Connected
or other obligations assumed anyhow by each SPV for the same purposes above
referred to.

 
2.3
As a condition to the sale and purchase of the Participations, Purchaser shall
carry on a full scale Due Diligence on each SPV and each Plant according to the
following terms:

 
 
(i)
PSP shall complete the Due Diligence within 8 (Eight) weeks from Execution Date;

 
 
(ii)
PSP shall commence the Due Diligence relevant to each SPV and each Plant upon
the Financial Close Date, and shall complete the Due Diligence in each case
within 8 (Eight) weeks thereafter;

 
 
(iii)
the Due Diligence outcomes, relevant to each SPV and each Plant, shall be deemed
as satisfactory when Purchaser has verified that:

 
 
(a)
the Plant has been constructed or will be constructed according to the terms set
forth by following Clause 4 of the present Agreement;

 
 
(b)
the Plant is or will be Fully Permitted and/or Connected;

 
 
(c)
the projects (SPV & Plants) meet all the criteria defined by the financial
institution chosen by the Purchaser to provide the long term financing;

 
 
(d)
the projects (SPV & Plants) meet a IRR of a minimum 25% (Twenty Five);

 

 
(e)
all representations made by Seller with regard to each SPV, under Points 5.3,
5.4, 5.5, 5.6, 5.7, 5.8, 5.9, 5.10, 5.11, 5.12, 5.13, 5.16 and 5.17 of the
present Agreement have been found to be true and accurate;

 
 
(iv)
upon satisfactory conclusion of the Due Diligence relevant to each SPV and each
Plant including availability of equity and debt financing for the acquisition of
the project relevant to each SPV and each plant, according to the terms set
forth herein, Purchaser shall promptly send Seller a notice containing PSP’s
statement that Purchaser is satisfied with the outcomes of the Due Diligence.
Notification shall be made according to the terms set forth by point 9.11 of
this Agreement. Closing for the relevant SPV and Plant shall happen without any
further formality to be accomplished by the Parties other than those required by
Applicable Laws and Regulations to execute the sale and purchase of corporate
Participations.

 
 

--------------------------------------------------------------------------------

 


Superserve Ltd
Master Acquisition Agreement
20th August 2010
 
 
(v)
Seller grants the right to Purchaser to have full access to all relevant
information and documents necessary for PSP to carry on the Due Diligence on
each SPV and each Plant.

 
2.4
Upon Closing, provided the Parties have fulfilled its obligations under the
present Agreement, Purchaser will acquire full ownership of each SPV
Participation. After Closing Purchaser will therefore be entitled to obtain all
registrations and perform any other formality required by the GCC to formalize
corporate interest participation acquisitions and give Purchaser fully effective
and enforceable title on each SPV Participation acquired.

 
2.5.
It is agreed between the parties that the Seller will provide advisory services
in the context of the acquisition of the 10 projects.

 
- The seller will arrange the set up of three limited liability companies in
Cyprus, two of which will be wholly owned subsidiaries of the third one and the
latter company will be wholly owned by PSP. The intention of the parties is for
each of the two subsidiaries to apply for 10 connection agreements with the PPC
of 500kw plant each. The final set up structure can be altered depending the
recommendation of the lawyers and the financial institution.
 
 The Buyer will provide legal advisers with all necessary documents for the
creation of the above companies.
 
- The Seller will identify ten (10) suitable plots of land. The criteria will be
notably the geographical location, the distance from the grid, the sun index
factor and the general topography. The Seller will perform a legal due diligence
on the ownership status and enter into pre-acquisition agreements with the
respective owners of ten (10) plots. All deposits or expenses are included in
the fees in 3.4.
 
- The Seller will arrange for topographic maps of the land plots to be created
on geodetic system ΕΓΣΑ87 and suitable scale. The Seller will arrange to get
certified copies from the Army Geographical Division (AGD) of maps of the wider
area of where the land plots are located in a scale 1:50.0000 with exact
delimitation of all land plots. The Seller will arrange for a land Usage Map to
be created (based on AGD scale 1:5.000) with marked delimitation of all land
plots, the nearby villages/cities, the city development areas, all NATURA areas
in the region, other geographical landmarks such as rivers, streams etc.
and  any other development areas in the region.
 
- The Seller will hire an expert contractor to prepare preliminary Technical
Studies with the layout of the solar panels and technical description for all
plants.


 

--------------------------------------------------------------------------------

 


Superserve Ltd
Master Acquisition Agreement
20th August 2010
 
- The Seller will arrange to get certificates from the competent Forestry
Authorities for all plots, certifying that they do not constitute forestry land.
The Seller will arrange to get clearance for all plots of land from the
competent Archeological Authorities (3 agencies, Pre-Historic; Byzantine;
Modern). The Seller will arrange to get clearance on our behalf from “ΝΕΧΩΠ”
(the Prefecture's agency for Planning and Managing the land of High Agricultural
productivity) for all land plots. For the purpose of quicker submission of the
application file, The Seller may initially submit to the PPC declarations (Law
1599/86) that the land plots are/or are not characterized as high agricultural
productivity land. The Seller will arrange to get certificates stating the
“authorized use” of land for all plots of land (suitability certificate issued
by the Planning authorities). The Seller will arrange to obtain the appropriate
certificates confirming that there are no Production License requirements for
the selected land plots. When applicable to any plot of land, the Seller will
obtain a license for small construction works from the Planning authorities.
 
- The Seller will submit declarations (Law 1599/86) that no Environmental Study
is necessary for the plants according to Law 3851/2010, or, if applicable to any
plot of land and the Seller will assign an expert contractor to prepare an
Environmental Study for the specific plant.
 
- The Seller will submit the files with all appropriate documents to the PPC
(ΔΕΗ) for a connection application. In this respect furthermore the Seller will
assist the PPC during any inspection of the plots of land, will give
clarifications and data about the compatibility of the plots of land and will
arrange for completion of the connection terms for all plants with the grid. The
Seller will arrange for the execution of respective power purchase contracts
between PSP on the one hand and the PPC and DESMHE on the other hand for all
files approved by the PPC.
 
- The Seller will cover all expenses for all above actions/tasks including any
legal and other professional advisors’ fees out of the initial cash payment set
in art. 3.2. PSP will not bear any additional expenses whatsoever for any of the
above actions/tasks in this art. 2.5.
 
- The Seller will arrange all necessary steps for the final acquisition of the
plots of land and the registration of the new owners in the Land Registry. These
expenses are not included in your initial fee set out in 3.4. and will be
exclusively borne by the Buyer.
 
3.
Consideration, Closing and Payment Terms

 
3.1
On the terms and conditions set forth in this Agreement, the Seller, as legal
and full title owner, hereby sells to the Purchaser, and the Purchaser hereby
purchases from the Seller, effective as of the Closing Date, free and clear from
any Encumbrance together with all accrued benefits and rights attached thereto,
the Participations.

 
3.2.
Advisory fees shall be paid to the Seller of € 30.000 per project for the
preparation of each connection application file. These fees include all expenses
for the preparation of the ten (10) connection application files. Payment terms
and conditions will be agreed between the parties in due course.

 
A success fee cash payment of thirty thousand euros (€ 30.000) for every
connection agreement executed between PSP and/or its subsidiaries or affiliates
and the PPC related to the connection to the grid of a 500 kw photovoltaic
plant. Payment terms and conditions will be agreed between the parties in due
course.


 

--------------------------------------------------------------------------------

 


Superserve Ltd
Master Acquisition Agreement
20th August 2010
 
All payments hereunder shall be made in Euro by wire transfer to the
bank account:


Superserve Ltd.
Account Number: 2001 0003 9152
Account Currency: EURO
IBAN: CY23 0180 0003 0000 2001 0003 9152
Bank Name: Eurobank EFG Cyprus
Swift Code: EFGBCY2N
All amounts payable to you hereunder shall be free of any deductions on account
of taxes (in particular, VAT) and/or other withholdings.
 
4.
Construction of the Plants

 
4.1
Each Plant has been constructed or will be constructed and realized pursuant to
the terms and conditions set forth in: (i) a turnkey EPC Agreement with
PositiveEnergy (a bankable EPCI in Greece) for the Plant’s engineering,
procurement and construction; and (ii) an O&M Agreement with a party to be
agreed by the Parties for the Plant’s operation and maintenance services,
providing for, among other things, a two years performance ratio guarantee. The
EPC Agreement above referred to under point (i) and the O&M Agreement above
referred to under point (ii) are respectively enclosed to the present Agreement
as Exhibit 2 and Exhibit 3.

 
4.2
The Plants have installed or will install monocrystalline, polycrystalline or
thin film solar PV modules to be approved or chosen by the Purchaser and agreed
by the Financial Institution.

 
4.3
The Seller has arranged for the SPVs to secure the appropriate insurance(s) for
the Plants.

 
5.
Seller’s representations and warranties

 
5.1
When disclosure is used in connection with disclosure of information relating to
representations and warranties envisaged in this Agreement, such disclosure
means provision of the original or true copies of the original written
information and does not include documents referred to in any such written
information unless they have also been produced and listed in the Due Diligence
material.



5.2
The Seller hereby represents and warrants to the Purchaser as set forth in
present Clause 5 on the following terms:

 
 
(a)
unless otherwise expressly indicated in the Agreement and except in case of
fraud, fraudulent misrepresentation, dishonesty or deceit, the Seller’s
representations and warranties indicated in Clause 5 are the only
representations and warranties of the Seller in relation to the Transaction
contemplated hereunder;

 
 
(b)
if, at any time, the Seller becomes aware of any fact or event which would be a
breach of any of the Seller’s representations and warranties in Clause 5 it
shall forthwith disclose the same in full in writing to the Purchaser.

 
 
(c)
all representations and warranties made by Seller under Clause 5 have to be
intended as made to the best of Seller’s knowledge at the time representations
are made according to following point 5.18  of the present Agreement.

 
 

--------------------------------------------------------------------------------

 


Superserve Ltd
Master Acquisition Agreement
20th August 2010
 
5.3
Incorporation and Existence

 
 
(a)
The SPVs will be duly incorporated and organised and are validly existing and in
good standing under the laws of Greece and have full power and authority and
are  qualified to conduct their business as presently conducted.

 
 
(b)
The SPVs are not, nor have ever been, subject to insolvency proceedings of any
kind whatsoever nor is there any fact or circumstance that could give rise to
any such insolvency or similar proceedings; this clause is valid only in the
event that the Seller will use an existing SPV/s.

 
 
(c)
Upon Closing relevant to each SPV all the members of the board of directors (or
other administrative body) [or the sole director] of each SPV will have
irrevocably and unconditionally presented their resignation letters to the
Seller with full release of the SPV in respect of all past remuneration and
indemnities, other than accrued fees, arising out of their offices or any other
relationship or agreement with the SPV.

 
 
(d)
The information contained in the introductory part to this Agreement and in the
Recitals of this Agreement is true and correct.

 
5.4
Title

 
5.4.1
The Seller:

 
 
(a)
Validly owns the Participations; and

 
 
(b)
has valid, full and exclusive title to, and right to dispose of, the
Participations, the latter being fully paid up and entirely clear of and free
from all claims, liens, pledges, charges, equities, encumbrances, options,
burdens, usufruct, securities and any other adverse rights of any description,
save for what to the contrary provided for by preceding point 2.2 of the present
Agreement.

 
5.4.2
Furthermore:

 
 
(a)
the Seller has not (i) granted to third parties any existing pre-emption rights,
warrants, options, convertible bonds or rights of any kind whatsoever which give
the right to acquire or subscribe for the Participations (or any part thereof)
or (ii) entered into or executed any agreement or contract or similar instrument
by which he is bound to create new participations and/or increase the corporate
capital in the SPVs; and

 
 
(b)
the SPVs have not engaged in any actions constituting the giving of financial
assistance in connection with the acquisition of their own capital (or any part
thereof) under Greek law.

 
5.5
By-laws and resolutions

 
No resolution of (i) the Participations holder or (ii) the board of directors or
other administrative or governing body of each of the SPVs has been passed which
is not contained in the relevant corporate books and registers of each SPVs.
 
5.6
SPVs’ financial statements

 
SPVs’ financial statements and other related accounting books and records have
been prepared and kept in compliance with the applicable provisions of law and
thereby present, truly and correctly, the assets, liabilities and Seller’s
equity of the SPVs


 

--------------------------------------------------------------------------------

 


Superserve Ltd
Master Acquisition Agreement
20th August 2010
 
5.7
Land Lease Agreements

 
5.7.1
The SPVs have the capacity and the necessary power to enter into and be bound by
each of the relevant Land Lease Agreements (as the case may be) and to exercise
their rights and perform their obligations under each of them.

 
5.7.2
All necessary corporate and other action has been taken to enable SPVs to
validly enter into, be bound by and to perform their obligations under each of
the Land Lease Agreements (as the case may be).

 
5.7.3
The execution and delivery of, the performance of its obligations under, and
compliance by the SPVs with the provisions of each of the Land Lease Agreements
(as the case may be) will not contravene any existing applicable Greek law or
regulation to which each SPV is subject nor its constitutional documents.

 
5.7.4
Each of the Land Lease Agreements is in full force and effect and constitutes
legal, valid and binding obligations of the parties thereto enforceable in
accordance with their respective terms.

 
5.7.5
Each landowner(s) has valid, full and exclusive title to, and right to dispose
of, the land which is the subject matter of the relevant Land Lease Agreement,
as disposed therein, and such land has been registered correctly with the Land
Registry and is entirely clear of and free from all claims, liens, charges,
mortgages, registrations, encumbrances, options, burdens, usufruct, securities
and any other adverse rights of any description limiting or in any way affecting
the use of it by the each SPV during the relevant term.

 
5.8
Agreements

 
 
(a)
save for what provided for under point 5.17 below, the SPVs are not bound by any
contractual relationships or commitments not yet entirely fulfilled which have
an aggregate cost exceeding Euro 5.000 (Five Thousand) or which cannot be
terminated on less than 2 (Two) months’ notice.

 
 
(b)
none of the parties to any agreement which is material to the SPVs’ business are
in breach thereof.

 
 
(c)
all material contracts or agreements entered into by each SPV or by which is
bound are valid, binding and in full force and effect.

 
 
(d)
the rights of the SPVs under all such contracts and agreements are owned and
possessed by them free and clear of claims, liens, pledges, charges, equities,
encumbrances, options, burdens, mortgages, usufruct, securities and any other
adverse rights of any description.

 
5.9
Environment and applicable laws.

 
 
(a)
The activity and business of the SPVs have been carried out since their
respective date of incorporation and are currently carried out in all material
respects in compliance with all applicable laws, statutes, other regulations,
permits, licenses, approvals, authorisations or similar requirements, including
those relating to environmental matters.

 
 
(b)
There is no pending or threatened claim, enquiry, proceeding or investigation or
prosecution by any civil, criminal, labour, environmental or administrative
authority or other third party against or involving the SPVs or any land (or
parcels thereof) on which each of the Plant will be built, or any other member
of its corporate bodies, relating to an alleged breach by the SPVs of the above
mentioned laws, statutes, other regulations, permits, licenses, approvals,
authorisations or similar requirements.

 
 

--------------------------------------------------------------------------------

 


Superserve Ltd
Master Acquisition Agreement
20th August 2010
 
 
(c)
No release of hazardous materials has occurred at the site on which the Plant
will be built which entitles the competent Greek authority to enforce its rights
against the SPVs.

 
5.10
Taxes

 
 
(a)
The SPVS have promptly and correctly completed and filed all Tax returns.

 
 
(b)
Save for what set forth by preceding point 3.3 of the present Agreement, the
present provision 5.10 having the only purpose to represent to Buyer that all
possible SPVs’ Taxes exposures have either already been fulfilled or are not yet
payable or been paid but have been duly accounted for, all Taxes pertaining to
the activities of each SPV have been duly and promptly paid and, if due but not
yet paid or payable, have been properly accrued for in the SPVs’ financial
statements.

 
 
(c)
No Tax claims are pending or threatened against the SPVs and no notice of any
such claim was received by the SPVs for which provision has not been accrued.

 
 
(d)
No Tax claims are pending or threatened in relation to the SPVs’ financial
statements.

 
5.11
Litigation

 
No awards or orders awarded to third parties by competent courts or arbitration
tribunals have been issued to each SPV, nor is SPV currently involved in any
judicial, arbitral, administrative, labour, civil litigation or other litigation
of any kind whatsoever and there are no facts or circumstances which, with the
passing of time or the giving of notice, may result in any such proceedings
commencing or being threatened.
 
5.12
Bank and other form of debt

 
The SPVs have no bank loans or other forms of debt, other than those undertaken
in the normal course of their business, including any form of financing for the
realization of the Plants, and none of their assets are secured in any form to
any third party, unless disclosed otherwise and released upon Closing relevant
to each SPV.
 
5.13
Absence of unfavourable effects

 
 
The execution of this Agreement doesn’t have and shall not have the effect of
enabling one or more creditors of the SPVs to accelerate the maturity dates of
their credits, to enforce guarantees, eventually granted to them or in any other
way to modify the conditions of their relationship with the SPVs.

 
5.14
Due Authorisation

 
 
(a)
The Seller has full power, authority and capacity and has obtained all necessary
consents required to validly and fully enter into and perform all the
obligations under this Agreement.

 
 
(b)
No consent by any third party, including public authorities, is needed to
authorise the signing, execution and performance of this Agreement by the
Seller.

 
 
(c)
All corporate and other internal proceedings required to be taken by the Seller
to authorise the signing, delivery and performance of this Agreement, have been
duly and properly taken, and this Agreement has been duly executed by it and
constitutes its legal, valid and binding obligation in accordance with its
terms.

 
 

--------------------------------------------------------------------------------

 


Superserve Ltd
Master Acquisition Agreement
20th August 2010
 
 
(d)
The signing and delivery of this Agreement, and the consummation of the
Transaction contemplated hereby, will not conflict with, or result in a breach
of, or constitute a default under or give rise to a right of termination,
cancellation or acceleration of the Articles of Incorporation or the By-laws of
the Seller or any agreement, letter of intent, or other instrument by which the
Seller is bound, or violate any judgement, order, injunction, award, decree, law
or regulation applicable to the Seller.

 
5.15
Due Diligence

 
 
The due diligence information provided by the Seller to the Purchaser relating
to the SPVs are true, complete and accurate and are not misleading in any
respect.

 
5.16
Employees

 

 
The SPVs do not have any employees and are not in breach of any applicable
labour or health and safety laws, regulations, provisions or collective labour
agreements in respect of employment and employment practices, terms and
conditions of employment, pay, equity, wages and hours and there are no
circumstances or facts currently existing which may result in an application to
the Company of Law .

 
5.17
At the time of Closing each SPVs will be free of any debt lien, or any
encumbrance, other than obligations related to the continued operation of the
Plants, the O&M agreements, leases, taxes, insurance policies and payments in
satisfaction of applicable government rules and regulations, including advances
provided by Seller to satisfy same.

 
6.
Seller’s indemnification commitment

 
6.1
Indemnification commitment

 
Pursuant to this Clause 6, the Seller undertakes to indemnify and hold the
Purchaser harmless in respect of any direct or indirect loss, cost (including
third party professional costs) or damage actually suffered or incurred by the
Purchaser, which would not have been suffered or incurred had the
representations and warranties given by the Seller contained in this Agreement
been true, correct and not misleading
 
6.2
Limitation period

 
Any claim for indemnification by the Purchaser pursuant to this Clause 6 must be
notified in writing to the Seller within the following time periods, failing
which the right to indemnification shall expire:
 
 
(a)
in respect of claims regarding social security matters or Taxes, not later than
5 (Five) years from the date of execution of this Agreement or from the date
grounds for the claim arose, whichever comes first; and

 
 
(b)
in respect of any claim other than those under (a), not later than 1 (One) year
from the Closing relevant to each SPV.

 
6.3
Procedure

 
6.3.1
The Purchaser shall inform the Seller, by written notice, of any claim for
indemnification pursuant to Clause 6.2 (within 45 days) after the Purchaser has
become aware of a matter which could give rise to indemnification hereunder. The
communication of the Purchaser shall specify the grounds for the possible claim
and an estimate of its amount based on the information available at the date of
the notice.

 
6.3.2
In the event that the grounds for a claim for indemnification pursuant to this
Clause 6 consist of a third party’s claim brought against any of the SPVs, in
such procedure, the Seller shall be entitled to carry out the defence of such
claim on behalf of the SPVs at their own costs and expenses.

 
 

--------------------------------------------------------------------------------

 


Superserve Ltd
Master Acquisition Agreement
20th August 2010
 
7.
Purchaser’s representations and warranties

 
The Purchaser represents and warrants to the Seller that:
 
 
(a)
Each of the representations and warranties contained in this Clause 7 is true,
correct and not misleading on the date hereof and shall be true, correct, and
not misleading on the Closing relating to each of the SPVs.

 
 
(b)
It is duly organised, validly existing and in good standing under the laws of
the country in which it is resident and is qualified to conduct its business in
the manner in which it is now being conducted and has full power, authority and
capacity to validly and fully enter into and perform all its obligations under
this Agreement.

 
 
(c)
No consent by any third party, including public authorities, is needed to
authorise the signing, execution and performance of this Agreement .

 
 
(d)
All corporate and other internal proceedings required to be taken by it to
authorise the signing, delivery and performance of this Agreement, have been
duly and properly taken, and this Agreement has been duly executed by it and
constitutes its legal, valid and binding obligation in accordance with its
terms.

 
 
(e)
The signing and delivery of this Agreement and the consummation of the
Transaction contemplated hereby, will not conflict with, or result in a breach
of, or constitute a default under or give rise to a right of termination,
cancellation or acceleration of its constitutional documents or violate any
judgement, order, injunction, award, decree, law or regulation applicable to its
conducting business as presently conducted.

 
 
(f)
The Purchaser agrees to cooperate with the Seller in relation to any possible
requests of clarifications, documentation, specification or filing, which will
be made by the local authorities in connection with the issuance of any of the
interconnection authorisations to be issued by the Grid Operator.

 
8
Purchaser’s indemnification commitment

 
The Purchaser undertakes to indemnify and hold the Seller harmless in respect of
any direct or indirect loss, cost (including third party professional costs) or
damage actually suffered or incurred by the Seller, which would not have been
suffered or incurred had the representations and warranties given by the
Purchaser contained in this Agreement been true, correct and not misleading.
 
9
Miscellaneous provisions

 
9.1
No Party shall assign, without the prior written consent of the other Party, the
present Agreement to any third party which is not an Affiliate of the assigning
Party. In any case the assigning Party shall warrant performance of the assignee
according to and for all the effects of the GCC.

 
9.2
All the Annexes attached hereto are incorporated herein, form an integral part
of this Agreement and shall have the same force and effect as if expressly set
out in the body of this Agreement and any reference to this Agreement shall
include the Annexes.

 
9.3
This Agreement contains the entire agreement of the Parties with respect to the
Transaction contemplated herein and supersedes any earlier agreements and
understandings, either verbally or in writing, exclusively between the Parties
to this Agreement.

 
 

--------------------------------------------------------------------------------

 


Superserve Ltd
Master Acquisition Agreement
20th August 2010
 
9.4
Save for what provided for under preceding point 9.3, changes to this Agreement
can only be validly made, and shall come into force only when made, in writing,
duly signed by the Parties. Consequently, this Agreement cannot be waived or
discharged orally.

 
9.5
If any provision in this Agreement is held to be invalid or unenforceable, then
such provision shall (so far as it is invalid or unenforceable) be given no
effect and shall be deemed not to be included in this Agreement but without
invalidating any of the remaining provisions of this Agreement. The Parties
shall use all reasonable endeavours to replace the invalid or unenforceable
provision with a valid provision, the effect of which is as close as possible to
the intended effect of the invalid or unenforceable provision.

 
9.6
Any possible tolerance by a Party in respect of acts or omissions of the other
Party in breach of the provisions of this Agreement shall be deemed to be a
simple tolerance, and in no way shall be construed as a waiver of the rights
deriving on such Party from the breached provision, nor of the right to demand
the appropriate and correct fulfilment of the terms and conditions provided
herein.

 
9.7
Each of the Parties hereby agrees to execute and deliver all documents, papers
and instruments and to do and perform all such further acts and things, as shall
be necessary or convenient to further the purposes of this Agreement and the
Transaction contemplated hereunder, provided that if the documents, papers,
instruments and acts have to be executed and delivered by the other Party
pursuant to an obligation arising out of this Agreement the costs incurred by
the Party executing and delivering them shall be promptly reimbursed by the
obliged Party.

 
9.8
None of the Parties has undertaken to award intermediary, brokerage or similar
fees and commissions relating to the Transaction specified herein, the payment
of which may be legitimately requested, either wholly or in part, from the other
Party.

 
9.9
The table of contents and the descriptive headings contained in this Agreement
are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

 
9.10
Unless otherwise expressly indicated:

 
 
(i)
all capitalised terms defined in the text of this Agreement shall have the
meaning so defined through this Agreement;

 
 
(ii)
the words “hereof”, “herein”, “hereunder” and words of similar import, when used
in this Agreement, shall refer to this Agreement as a whole and not to any
particular provision thereof;

 
 
(iii)
the terms defined in the singular shall have the comparable meaning when used in
the plural, and vice versa; and

 
 
(iv)
any reference to Clauses, Articles or Annexes contained in this Agreement shall
be deemed to be a reference to Clauses, Articles hereof or Annexes hereto.

 
9.11
Any notice or communication required or permitted to be delivered to a Party
pursuant to or in connection with this Agreement shall be made in writing, in
English, by receipted personal delivery or by telefax to the addresses/fax
numbers set forth below:

 
 
(a)
if to the Seller:

 

 
Attention:
Mr. Felix Bitzios, Superserve Ltd.

 

 
Tel:
+30 6939 546530

 
with a copy to: felix.bitzios@fmi.gr


 

--------------------------------------------------------------------------------

 


Superserve Ltd
Master Acquisition Agreement
20th August 2010
 
 
(b)
if to the Purchaser:

 

 
Attention:
Mr. Olivier de Vergnies, PSP

 

 
Tel:
+41 43 544 80 81
        Fax: +41 43 544 80 89         e-mail:  o.devergnies@rudanainvestment.com

 
 
or to such other address/representative/fax number as a Party may designate by
means of a written notice to be sent to the other Party from time to time. A
notice which is served personally (including by hand, courier, postal mail or
delivery service) shall be deemed to be served and shall take effect at the time
of its delivery. A notice which is sent by fax transmission shall be deemed to
have been served when the recipient has received it.

 
10.
Taxes and other expenses

 
 
Any costs, taxes, expenses, duties or charges arising in connection with the
Transaction contemplated by this Agreement shall be borne and paid for as
follows:

 
 
 (i)
the Parties shall pay their own costs, fees, expenses and disbursements
(including legal, accounting and other fees incurred by their respective
auditors, advisors and counsels) relating to this Agreement (including the
preparation, negotiation, execution and completion of this Agreement and any
Transaction documents); and

 
 
(ii)
any stamp taxes or other taxes or charges levied by any governmental authority
on the transfer of the Participations (excluding capital gain taxes owed by
Seller) as well as notarial fees shall be borne and paid for jointly by the
Parties;

 
11
Governing Law

 
 
This Agreement and the rights and obligations of the Parties hereunder shall be
governed by, and construed in accordance with, Greek law without regard to
conflicts-of-law principles that would require the application of any other law.

 
12.
Disputes

 
All disputes rising from this Agreement shall be resolved exclusively before the
Court of Athens.
 
13.
Confidentiality and announcements

 
13.1
The Purchaser shall keep secret and confidential any Confidential Information
relating to or connected with the business and affairs of the Seller and/or the
Company received by virtue of this Agreement or of any investigations made in
connection therewith, including the specific contractual terms and conditions
Parties have agreed upon for the realization of the Transaction,  and shall also
cause its officers, employees, and consultants to whom such information has been
disclosed for the purposes of this Agreement to comply with such commitment. The
Purchaser shall exercise all necessary precautions to safeguard the
confidentiality and secrecy of the Confidential Information and to prevent the
disclosure thereof, provided that the Purchaser shall not be deemed in breach of
this Clause 13.1 by virtue of any disclosure made pursuant to the provisions or
requirements of any law enacted or rule issued by any Government or other
regulatory or stock exchange authority having jurisdiction on the Purchaser in
connection with the implementation and performance of this Agreement or the
consummation of the Transaction contemplated hereby.

 
 

--------------------------------------------------------------------------------

 


Superserve Ltd
Master Acquisition Agreement
20th August 2010
 
13.2
The Seller shall keep, and shall cause their consultants and advisers to keep,
secret and confidential all Confidential Information in their possession however
relating to the business of the Purchaser or its Affiliates however communicated
to or learned by the Seller, their consultants and advisers, in connection with,
or by virtue of, the Transaction contemplated hereby, except for information
that is or falls into the public domain or is otherwise communicated to third
parties through no fault of the Seller, their consultants and advisers.

 
13.3
Without prejudice to Clauses 13.1 and 13.2, each Party can make public
announcements, releases or other disclosure, in connection with the subject
matter of this Agreement, provided the information disclosed is limited to the
name of the Parties, the nature and characteristics of the Projects and the
approximate gross revenue resulting from the sale.

 
14.
Language

 
 
This Agreement shall be executed in the English language, which shall be the
only language governing this Agreement. In case any translation into Greek of
the present Agreement is prepared, and there is any contrast between the English
and the Greek version, the English version shall prevail.

 
InN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first set forth above:
 
Athens, 20th August 2010
 
EXECUTED BY the Seller
Superserve Ltd.
 
/s/ George Koukouzelis
George Koukouzelis
CEO
 
EXECUTED BY the Purchaser
Prime Sun Power Inc.
 
/s/ Olivier de Vergnies
Olivier de Vergnies
CEO

 
 

--------------------------------------------------------------------------------

 


Superserve Ltd
Master Acquisition Agreement
20th August 2010
 
ANNEX 1


LIST OF THE SPVs UNDER THE AGREEMENT


To be provided in due course by the Seller.


ANNEX 2


NAME AND DESCRIPTION OF EACH PLANT


To be provided in due course by the Seller.
 

--------------------------------------------------------------------------------

